268 F.2d 739
59-2 USTC  P 9624
MARCAL PULP & PAPER, INC., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12884.
United States Court of Appeals Third Circuit.
Argued June 12, 1959.Decided Aug. 11, 1959.

Appeal from the Tax Court of the United States.
Richard W. Wilson, New York City, for petitioner.
Charles B. E. Freeman, Washington, D.C.  (Chas. K. Rice, Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, Attorneys, Department of Justice, Washington, D.C., on the brief), for respondent.
Before BIGGS, Chief Judge, and McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
We can perceive no error in the reasoning or the decision of the Tax Court.  Accordingly that decision will be affirmed on the thoughtful opinion of Judge Forrester, 30 T.C. 1345.